UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) (May28, 2009) TAMM OIL AND GAS CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-137174 (Commission File Number) 98-0377767 (IRS Employer Identification No.) Suite 405, 5058th Ave SW, Calgary, AB, CanadaT2P 1G2 (Address of principal executive offices and Zip Code) 403-975-9399 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On May21, 2009, we entered into an agreement with: (a) 1164572 Alberta Ltd (“1164572”)., a corporation formed in accordance with the laws of the Province of Alberta, Canada; and (b) Asperago Holdings
